                                                                               DISTRICT OF OREGON
                                                                                    FILED
                                                                                  February 08, 2019
                                                                            Clerk, U.S. Bankruptcy Court



         Below is an order of the court.




                                                              _______________________________________
                                                                        PETER C. McKITTRICK
                                                                        U.S. Bankruptcy Judge




                            IN THE UNITED STATES BANKRUPTCY COURT

                                    FOR THE DISTRICT OF OREGON

       In re                                            Bankruptcy Case Nos.

       Sunshine Dairy Foods Management, LLC             18-31644-pcm11 (Lead Case)
       And
       Karamanos Holdings, Inc.                         18-31646-pcm11

                                                        STIPULATED ORDER EXTENDING
                                                        FINAL ORDER AUTHORIZING USE OF
                   Debtors-in-Possession.               CASH COLLATERAL

               Based on Paragraph 14 of this Court's prior Order (Docket No. 423 ) authorizing

      Debtors’ use of the cash collateral of First Business Capital Corp. and Oregon Milk

      Marketing Federation (the "Secured Creditors") which permits an extension of the use of the

      Secured Creditors’ cash collateral without further motion or notice upon stipulation of

      Debtors and the Secured Creditors, and based on the stipulation of Debtors and counsel for

      the Secured Creditors, endorsed hereon, it is

               ORDERED that Debtors’ right to use cash collateral is extended from February 9,

      2019 through and including February 28, 2019 or the Effective Date of the Debtors’ Plan of


Page 1 of 2     STIPULATED ORDER EXTENDING FINAL ORDER AUTHORIZING USE            VANDEN BOS & CHAPMAN, LLP
                                                                                             Attorneys at Law
                OF CASH COLLATERAL                                                  319 SW Washington Street, Suite 520
                                                                                       Portland, Oregon 97204-2690
                                                                                              (503) 241-4869



                          Case 18-31644-pcm11       Doc 686   Filed 02/08/19
      Reorganization, whichever is earlier, under the same terms and conditions of this Court's

      Final Order authorizing Debtors’ use of cash collateral entered August 27, 2018 (Docket No.

      423) (“Final Order”) except as to the minimum Asset Base (as defined in the Final Order)

      which is reduced to $1,700,000.00. Further use of cash collateral shall be in accordance

      with the budget attached to this Order marked Exhibit A.

                                                    ###

              I certify that I have complied with the requirements of LBR 9021-1(a)(2)(A).

      IT IS SO STIPULATED:

       VANDEN BOS & CHAPMAN, LLP                          TONKON TORP LLP


       By:/s/Douglas R. Ricks                             By:/s/Albert N. Kennedy
         Douglas R. Ricks, OSB #044026                       Albert N. Kennedy, OSB 821429
         Of Attorneys for Debtor-in-Possession               Of Attorneys for First Business
         Sunshine Dairy Foods Management, LLC                Capital Corp.

       MOTSCHENBACHER & BLATTNER LLP                      LANE POWELL PC


       By:/s/Nicholas J. Henderson                        By:/s/David W. Criswell
          Nicholas J. Henderson, OSB #074027                 David W. Criswell, OSB 925930
          Of Attorneys for Debtor-in-Possession              Of Attorneys for Oregon Milk
          Karamanos Holdings, Inc.                           Marketing Federation

      PRESENTED BY:

       VANDEN BOS & CHAPMAN, LLP                       First Class Mail:

                                                       See Attached List. (The original Service List is
                                                       attached to the original copy filed with the Court
                                                       only. Creditors may request a copy of the Service
       By:/s/Douglas R. Ricks                          List by contacting the undersigned.)
         Douglas R. Ricks, OSB #044026
         Of Attorneys for Debtor-in-Possession         Electronic Mail:
         Sunshine Dairy Foods Management, LLC          The foregoing was served on all CM/ECF
                                                       participants through the Court's Case
                                                       Management/Electronic Case File system.




Page 2 of 2    STIPULATED ORDER EXTENDING FINAL ORDER AUTHORIZING USE                 VANDEN BOS & CHAPMAN, LLP
                                                                                                 Attorneys at Law
               OF CASH COLLATERAL                                                       319 SW Washington Street, Suite 520
                                                                                           Portland, Oregon 97204-2690
                                                                                                  (503) 241-4869

                          Case 18-31644-pcm11       Doc 686     Filed 02/08/19
                                         Week              Week                  Week
                                       2/15/2019         2/22/2019             3/1/2019

       East Plant Sales                $          -      $             -   $              -
       Proceeds from List Sale               12,000
       West Plant Sales / Write Offs
        Sales                                12,000                    -                  -

        Beginning Cash                 $ 1,676,412 $ 1,613,112 $ 1,604,112
       Collections - East                   25,000      25,000      25,000
       Collections - West                   12,000       5,000       5,000
       Collections                          37,000      30,000      30,000

       Available Cash                      1,713,412         1,643,112         1,634,112
       Materials in A/P                              -                 -                  -
       Total Raw Materials:                      -                 -                 -
       East Plant Departments:
       Other Overhead
       East Overhead A/P                         -                 -                 -
       Subtotal East Departments                 -                 -                 -
       West Plant Departments:
       Other Overhead
       West A/P                               5,000             5,000              5,000
       Delivery
       Warehouse
       S, G & A                               2,500             2,500              2,500
       Subtotal West Departments              7,500             7,500              7,500
       Utilities:
       Portland Water: West                     -                  -                 -
       Utilities A/P Checks                  25,000
       Portland Water: East
        Subtotal Utilities:                  25,000                -                 -
       Leases:
       Leases                                 2,500             2,500              2,500
        Subtotal Leases:                      2,500             2,500              2,500
        Subtotal: Costs before Labor         35,000            10,000             10,000




Exhibit A - Page 1 of 2
                 Case 18-31644-pcm11           Doc 686         Filed 02/08/19
                                             Week           Week           Week
                                           2/15/2019      2/22/2019      3/1/2019
       Employee Payroll and Benefits:
       Pension / Teamsters
       East Payroll/Benfts Forecast
        Subtotal Payroll and Benefits:            -              -             -
       Subtotal: Disbursements Above           35,000         10,000        10,000
       Insurance, Legal, Acct and Other:
       Insurance                                  -              -              -
       Legal, CRO and Acctg.                   15,300
       US Trustee Fees                         21,000            -              -
       Contract Personnel - Mgmt                4,000          4,000          4,000
       Cont Pers - A/P & Trans services
       Self insured Med/Stop Loss               5,000          5,000         5,000
       Contingency                             20,000         20,000        20,000
       503 (b) (9) Claims
       West Plant Clean Up                         -           -           -
        Subtotal:                               65,300      29,000      29,000
       Total Disbursements                     100,300      39,000      39,000
       Increase (Decrease) in Cash             (63,300)     (9,000)     (9,000)
        Ending Cash                        $ 1,613,112 $ 1,604,112 $ 1,595,112

       Asset Base Calculation:
       Beginning A/R                       $   577,908 $     552,908 $     522,908
       Sales                                    12,000           -             -
       Adjustments
       Collections                             (37,000)      (30,000)      (30,000)
       Ending A/R                          $   552,908 $     522,908 $     492,908
       Ending Cash Balance                 $ 1,613,112 $ 1,604,112 $ 1,595,112
       Total                               $ 2,166,020 $ 2,127,020 $ 2,088,020




Exhibit A - Page 2 of 2
                 Case 18-31644-pcm11             Doc 686     Filed 02/08/19
In re Sunshine Dairy Foods Management, LLC;
Bankruptcy Case No. 18-31644-pcm11 (Lead Case);
In re Karamanos Holdings, Inc.;
Bankruptcy Case No. 18-31646-pcm11
Service List

Debtors:                                First Business Capital Corp.     TCF Equipment Finance
                                        401 Charmany Dr.                 11100 Wayzata Blvd. #801
Sunshine Dairy Foods Management, LLC    Madison, WI 53719                Minnetonka, MN 55305
c/o Daniel Boverman, CRO
11285 SW Walker Rd.                     First Business Capital Corp.     TCF Equipment Finance
Portland, OR 97225                      c/o Chuck Batson, President &    c/o Gary A. Peterson, President/CEO
                                        CEO 401 Charmany Dr              11100 Wayzata Blvd. #801
Karamanos Holdings, Inc.                Madison, Wi 53719                Minnetonka, MN 55305
c/o Daniel Boverman, CRO
11285 SW Walker Rd.                     Elm Services                     Strada Capital Corporation
Portland, OR 97225                      PO Box 15270                     23046 Avenida de la Carlota,
                                        Irvine, CA 92623-5270            Ste 350
Unsecured Creditors Committee:                                           Laguna Hills, CA 92653
                                        EverBank Commercial
Valley Falls Farm, LLC                  Finance, Inc.                    Strada Capital Corporation
c/o Bryan P. Coluccio, V.P./            10 Waterview Blvd.               c/o Christopher Parsons, R.A.
General Counsel                         Parsippany, NJ 07054             23046 Avenida de la Carlota,
Keystone-Pacific, LLC                                                    Ste 350
18555 SW Teton Avenue                   EverBank Commercial              Laguna Hills, CA 92653
Tualatin, OR 97062                      Finance, Inc.
                                        c/o Frederick Wolfert, CEO       LCA Bank Corporation
High Desert Milk                        10 Waterview Blvd.               1375 Deer Valley Drive, Ste. 218
c/o Steven Tarbet, CFO                  Parsippany, NJ 07054             Park City UT 84060
1033 Idaho Avenue
Burley, ID 83318                        Hanmi Bank                       LCA Bank Corporation
                                        Assigned Claim Bank of           c/o Thomas T. Billings, Registered
Electric Inc.                           California, NA                   Agent
c/o Christopher C. Winston, President   3660 Wilshire Blvd.              15 West South Temple Ste 1700
P.O. Box 820386                         Los Angeles, CA 91001            Salt Lake City, UT 84101
Vancouver, WA 98682
                                        Hanmi Bank                       Multnomah Assessment & Taxation
Ernest Packaging Solutions              Attn: C. J. Kum, CEO & Pres.     501 SE Hawthorne,1st Floor
c/o Jennifer Delgadillo                 3660 Wilshire Blvd.              P.O. Box 5007
Director of Corp. Credit                Los Angeles, CA 91001            Portland, OR 97208
5777 Smith Way St.
Commerce, CA 90040                      Hanmi Bank                       Multnomah County Tax Assessor Attn
                                        c/o Orion First Financial, LLC   Angelika Loomis, Agent
Stiebrs Farms, Inc                      5403 Olympic Drive, Suite 200    PO Box 2716
c/o Janis E. Stiebrs, President         Gig Harbor, WA 98335             Portland, OR 97208-2716
P.O. Box 598
Yelm, WA 98597                          ADS Group                        Special Notice:
                                        PO Box 15270
Lien Holders:                           Irvine, CA 92623                 Scott Laboratories Inc.
                                                                         Attn: Jill Skoff, Accting Assistant
Citibank, NA                                                             PO Box 4559
c/o Barbara Desoer - CEO                                                 Petaluma, CA 94955
701 East 60th Street North
Sioux Falls, SD 57104                                                    Sorrento Lactalis, Inc.
                                                                         c/o Phillips Lytle LLP
                                                                         Attn: Angela Z. Miller
                                                                         125 Main Street
                                                                         Buffalo, NY 14203

                                                                         Electronic Mail:

                                                                         The foregoing was served on all CM/ECF
                                                                         participants through the Court's Case
                                                                         Management/ Electronic Case File system.
                          Case 18-31644-pcm11     Doc 686       Filed 02/08/19
